COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:      In re Baker Hughes, A GE Company, Relator

Appellate case number:    01-21-00137-CV

Trial court case number: 2020-40839

Trial court:              334th District Court of Harris County

Date motion filed:        March 9, 2022

Party filing motion:      Petitioner


        Petitioner, Baker Hughes, moves for rehearing. It is ordered that the motion for rehearing
is denied.


Judge’s signature: __/s/ Sarah Beth Landau___________________________
                   Acting for the Court

Panel consists of: Chief Justice Radack and Justices Kelly and Landau.

Date: ___October 20, 2022___________________